Citation Nr: 9900312	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  95-37 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to temporary total disability rating for 
treatment of a service-connected disability requiring 
hospitalization, pursuant to 38 C.F.R. 4.29, and 
convalescence, pursuant to 38 C.F.R. 4.30.

2.  Entitlement to service connection for osteomyelitis, 
secondary to service-connected disabilities of postoperative 
residuals of varicose veins, right lower leg, and residuals 
of a fracture to the right distal fibula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1972 to 
March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  That rating decision denied 
entitlement to a temporary total disability rating for 
treatment of a service-connected disability requiring 
hospitalization, pursuant to 38 C.F.R. 4.29, and 
convalescence, pursuant to 38 C.F.R. 4.30.
 
The case was previously before the Board in July 1997, when 
it was remanded for examination of the veteran and medical 
opinions.  For the reasons indicated below, an additional 
remand is necessary in this matter.


REMAND

The veteran contends, in essence, that he is entitled to a 
temporary total disability rating for treatment of a service-
connected disability requiring hospitalization, pursuant to 
38 C.F.R. 4.29, and convalescence, pursuant to 38 C.F.R. 
4.30.  Specifically, he claims that he developed 
osteomyelitis due to his service-connected postoperative 
residuals of varicose veins, right lower leg, and his 
service-connected residuals of a fracture to the right distal 
fibula.  

In September 1998, the RO issued a rating decision that 
denied service connection for osteomyelitis, secondary to the 
veterans service-connected disabilities of postoperative 
residuals of varicose veins, right lower leg, and residuals 
of a fracture to the right distal fibula.  Thereafter, the 
veteran, though his representative, submitted a statement of 
accredited representative, dated in October 1998, arguing 
that his osteomyelitis was caused by his service-connected 
disabilities and that he was, therefore, entitled to a 
temporary total disability rating for the treatment of this 
condition which required hospitalization and convalescence.  
The Board interprets the veterans pleadings as a notice of 
disagreement concerning the ROs denial of service connection 
for osteomyelitis, secondary to service-connected 
disabilities of postoperative residuals of varicose veins, 
right lower leg, and residuals of a fracture to the right 
distal fibula.  

A SOC has not been rendered on the issue of whether service 
connection for osteomyelitis, secondary to service-connected 
disabilities of postoperative residuals of varicose veins, 
right lower leg, and residuals of a fracture to the right 
distal fibula, is warranted.  Where the claimant . . . 
files a notice of disagreement with the decision of the 
agency of original jurisdiction, . . . such agency shall 
prepare a statement of the case.  38 U.S.C.A. § 7105(d)(1).  
VA regulations state that an appeal consists of a timely 
filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200 (1998).  
Accordingly, this issue must be remanded to the RO for 
issuance of an SOC addressing the regulations concerning the 
veterans claim of entitlement to service connection for 
osteomyelitis, secondary to service-connected disabilities of 
postoperative residuals of varicose veins, right lower leg, 
and residuals of a fracture to the right distal fibula.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (If a claim 
has been placed in appellate status by the filing of a NOD, 
the Board must remand the claim to the RO for preparation of 
an SOC as to that claim); 38 U.S.C.A. § 7105(d)(1) (issuance 
of SOC required after filing of NOD).

After a thorough review of the veterans claims file, the 
Board finds the issue of entitlement to service connection 
for osteomyelitis, secondary to service-connected 
disabilities of postoperative residuals of varicose veins, 
right lower leg, and residuals of a fracture to the right 
distal fibula, to be inextricably intertwined with the issue 
of entitlement to a temporary total disability rating for 
treatment of a service-connected disability requiring 
hospitalization, pursuant to 38 C.F.R. 4.29, and 
convalescence, pursuant to 38 C.F.R. 4.30.  Specifically, 
both issues require a factual determination regarding the 
relationship, if any, between the veterans osteomyelitis and 
his service-connected disabilities.  Therefore, it is 
incumbent upon the Board to remand the case to the RO so that 
it may properly develop the veterans claim to entitlement to 
service connection for osteomyelitis, secondary to service-
connected disabilities of postoperative residuals of varicose 
veins, right lower leg, and residuals of a fracture to the 
right distal fibula, before the Board renders a final 
adjudication of the temporary total disability rating issue 
certified on appeal. Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The Board has found that the issue of 
entitlement to service connection for 
osteomyelitis, secondary to service-
connected disabilities of postoperative 
residuals of varicose veins, right lower 
leg, and residuals of a fracture to the 
right distal fibula, is inextricably 
intertwined with the issue of entitlement 
to temporary total disability rating for 
treatment of a service-connected 
disability requiring hospitalization, 
pursuant to 38 C.F.R. 4.29, and 
convalescence, pursuant to 38 C.F.R. 
4.30.  Accordingly, a statement of the 
case on the issue of entitlement to 
service connection for osteomyelitis, 
secondary to service-connected 
disabilities of postoperative residuals 
of varicose veins, right lower leg, and 
residuals of a fracture to the right 
distal fibula, should be issued 
explaining the application of the laws 
and regulations to the evidence in making 
that decision.  Thereafter, the veteran 
and his representative should be afforded 
a reasonable period of time in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
